Title: To James Madison from William Hull, 26 July 1807
From: Hull, William
To: Madison, James



Sir
Detroit 26th. July: 1807.

A Contemptible faction here influenced by a Number of British Subjects, are opposing every measure of Government, and I have this moment been informed, have sent a representation to the President.  It is here viewed with so much Contempt that no measures have been taken to counteract it.
All I request, at present is, that no unfavorable opinion may be formed, until the true state of things are made known
I am sorry to communicate, that the Secretary of the Territory, and the Receiver of public Monies associate with these people  I am very Respectfully Your Most Obedient Servant

William Hull.

